UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6292


MARK HAMMOND,

                Petitioner - Appellant,

          v.

R. A. PERDUE,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cv-00047-IMK-JSK)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Hammond, Appellant Pro Se.      Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark       Hammond,    a    federal        prisoner,       appeals    the     district

court’s    order    accepting        the    recommendation         of     the    magistrate

judge     and    denying    relief         on       his   28    U.S.C.    § 2241     (2012)

petition.       He also appeals the court’s order denying his Fed. R.

Civ. P. 59(e) motion.            We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.               Hammond v. Perdue, No. 1:14-cv-00047-

IMK-JSK (N.D.W. Va. Jan. 8, 2015; Feb. 9, 2015).                                We dispense

with oral argument because the facts and legal contentions are

adequately      presented       in   the    materials          before    this    court   and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                                2